DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest receive biometric information using the sensor after detecting the insertion of the external device, and control a switch electrically connected to the connector to be connected to the connector into which the external device is inserted, when the received biometric information matches biometric information stored in the memory.
Further, even if the individual steps are taught or fairly suggested, the prior art would not have provided proper motivation to one of ordinary skill in the art, prior to the effective filing date of the claimed invention.

Note that independent claims 10 and 18 contain similar subject matter to that described above in independent claim 1. Therefore, they are considered to comprise subject matter that is allowable by the same reasoning as provided in regard to claim 1 accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boot et al. (US 2012/0268247) appears to disclose charging a vehicle responsive to biometric information received at the charging station. However, this device does not appear to be analogous to the claimed invention, which would provide power to the device regardless of biometric authorization.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721.  The examiner can normally be reached on Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184